DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 10/15/21 has been entered in full. Claims 1-26 are canceled. New claims 27-43 are added, and are the pending claims.

Specification
The disclosure is objected to because of the following informalities:
---On page 67, line 7, the recitation of “LCDR2: LL/VIYAA/V/TT/SSR/LA/H/Q (SEQ ID NO: )” is missing a number following the sequence identifier designation; it appears the correct number should be SEQ ID NO: 6571.
---On page 67, line 8, the recitation of “LCDR3: QQSY/DD/E/S/NS/T/N/LPL (SEQ ID NO: 6571)” does not agree with the sequence listing, which shows a different amino acid sequence for SEQ ID NO: 6571. It appears the correct amino acid sequence should be SEQ ID NO: 6573.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Independent claim 27 is missing a conjunction between parts (i) and (ii), and thus it is unclear whether parts (i) and (ii) are joined by an “and” or an “or”. This leaves the scope of the claim indefinite as it is unclear whether the antibody only requires one or the other of part (i) and (ii), or both.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The nature of the claimed invention is an antibody that is defined functionally as specifically binding to the activin receptor type IIA (ACVR2A), and structurally by reference to one or more antibody sequences disclosed in the specification, and a method of treatment of a condition by administering said antibody. The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g. ACVR2A) alone is not sufficient to provide a written description of the genus of antibodies that specifically bind to said target. Instead, a description of the antibody structures corresponding to the claimed genus is required. In the instant application, the specification fails to disclose relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention, for the following reasons.
As noted above, the scope of the claims are indefinite because independent claim 27 is missing a conjunction between parts (i) and (ii), and thus it is unclear whether parts (i) and (ii) are joined by an “and” or an “or”. This leaves the scope of the claim indefinite as it is unclear whether the antibody only requires one or the other of part (i) and (ii), or both. However, even assuming that the claims require both part (i) and part (ii) of the antibody, the claims lack written description for the full scope of antibodies that bind to ACVR2A and comprise heavy and light chain variable regions comprising CDRs1-3, but with only a single defined CDR sequence, CDR3. While the claim requires the presence of a variable domain comprising heavy chain CDRs1-3, a heavy chain framework, light chain CDRs-13 and a light chain framework, only the sequence of the heavy chain CDR3 is defined, as SEQ ID NO: 6618 (AxxAxWHDTxLD, where x is any amino acid). Thus, the claim does not require any particular heavy chain CDR1 or CDR2 sequences to be present, or any particular light chain CDR sequences to be present. The scope of these claims is such that antibodies comprising any heavy CDR1 or CDR2 or any light chain sequence CDR1-3, even those with completely unrelated CDRs to the disclosed sequences, but which provide the requisite binding, are encompassed by the claims. 
The specification provides on pages 7-8 the following examples of consensus sequences for HCDR1-2 and LCDR1-3 for anti-ACVR2A antibodies based on the exemplary antibodies disclosed in Tables 3A-3F:
HCDR1 of SEQ ID NO: 6650; HCDR2 of SEQ ID NO: 6551 and LCDR1-3 of SEQ ID NO: 6653, 6555 and 6557;
HCDR1 of SEQ ID NO: 6650; HCDR2 of SEQ ID NO: 6551 and LCDR1-3 of SEQ ID NO: 6560, 6562 and 6564;
HCDR1 of SEQ ID NO: 6566; HCDR2 of SEQ ID NO: 6567 and LCDR1-3 of SEQ ID NO: 6568, 6570 and 6572;
HCDR1 of SEQ ID NO: 6574, HCDR2 of SEQ ID NO: 6575, and LCDR1-3 of SEQ ID NO: 6568, 6570 and 6572;
HCDR1 of SEQ ID NO: 6578, HCDR2 of SEQ ID NO: 6579, and LCDR1-3 of SEQ ID NO: 6568, 6581 and 6572; and
HCDR1 of SEQ ID NO: 6584, HCDR2 of SEQ ID NO: 6585, and LCDR1-3 of SEQ ID NO: 6587, 6589 and 6572.
However, other than these consensus sequences for the HCDR1 and 2 and LCDR1-3 of the antibodies disclosed in the tables in the specification, the specification does not provide a description of other sets of CDR sequences that can complement the HCDR3 sequences encompassed by the consensus sequence of SEQ ID NO: 6618 required by the antibody of instant claim 27.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 pp 1979-1983; cited on the 8/4/21 IDS). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Furthermore, different antibody structures will bind to different epitopes. Ferrara et al (2015. mAbs. 7(1): 32-41; cited on the 8/4/21 IDS) teach that there is substantial variation in the genus of antibodies that bind to a single immunogen, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). Thus, there are a large number of different antibody structures that specifically bind to AVCR2A. Furthermore, the portion of each antibody that provides its binding specificity, the set of six complementarity-determining regions (CDRs), is independent of the set found in each other antibody, and thus knowledge of one set of CDRs does not provide any predictable information about other sets of CDRs that provide binding specificity, even with regard to the same antigen.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-ACVR2A antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only an antibody that specifically binds to ACVR2A, wherein the antibody comprises a variable domain comprising:
a HCDR1-3 of SEQ ID NO: 6650, 6551 and 6618, and a heavy chain framework; and an LCDR1-3 of SEQ ID NO: 6653, 6555 and 6557 and a light chain framework;
a HCDR1-3 of SEQ ID NO: 6650, 6551 and 6618, and a heavy chain framework; and LCDR1-3 of SEQ ID NO: 6560, 6562 and 6564 and a light chain framework;
a HCDR1-3 of SEQ ID NO: 6566, 6567 and 6618, and a heavy chain framework; and LCDR1-3 of SEQ ID NO: 6568, 6570 and 6572 and a light chain framework;
a HCDR1-3 of SEQ ID NO: 6574, 6575 and 6618, and a heavy chain framework; and LCDR1-3 of SEQ ID NO: 6568, 6570 and 6572 and a light chain framework;
a HCDR1-3 of SEQ ID NO: 6578, 6579, and 6618, and a heavy chain framework;  and LCDR1-3 of SEQ ID NO: 6568, 6581 and 6572 and a light chain framework; or
a HCDR1-3 of SEQ ID NO: 6584, 6585, and 6618, and a heavy chain framework; and LCDR1-3 of SEQ ID NO: 6587, 6589 and 6572 and a light chain framework, 
but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,104,737, issued 8/31/21 and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation to application 16/488,082, from which the ‘737 patent issued.
Instant claim 27 encompasses an antibody that specifically binds to the Type IIA Activin Receptor (ACVR2A) and comprises a variable domain comprising HCDRs1-3 and a heavy chain framework and LCDRs1-3 and a heavy chain framework, and wherein HCDR3 has the sequence of SEQ ID NO: 6618, which AxxAxWHDTxLD, wherein x is any amino acid. Claim 1 of ‘737 is directed to a narrower embodiment of the same antibody; specifically, an antibody that specifically binds to ACVR2A and comprises a variable domain comprising HCDRs 1-3 with defined sequence and LCDRs1-3 with defined sequences. Furthermore, the defined HCDR3 of each of the two alternatives meet the limitations of the HCDR3 of instant claim 27. The HCDR3 of variable domain (a) of claim 1 of ‘737 is ARSATWHDTALD, which is encompassed by SEQ ID NO: 6618 recited in instant claim 1. The HCDR3 of variable domain (b) is SEQ ID NO: 6618, which is the same as instant claim 1. As such, claim 1 of ‘737 anticipates instant claim 27.
Dependent instant claims 28-39 present further limitations to the antibody of claim 1 that correspond to the further limitations of claims 2-13 of the claims of ‘737, and therefore instant claims 28-39 are anticipated by claims 2-13 of ‘737.
Instant claims 40-42 are directed to a method of treating a condition associated with muscle atrophy, decrease in muscle mass or insufficient lean body mass in a patient by administering an effective amount of the antibody of claim 27. Claims 14-17 of ‘737 are directed to a method with the same intended use and method steps, but with the antibody of claim 1 of ‘737. Therefore, instant claims 40-42 are anticipated by claims 14-17 of ‘737.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646